Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 sets recites “the same support” but there is no antecedent basis for this subject matter in the claims so the claim is indefinite. 
Claim 3 sets forth “the mounting surface” but there is no antecedent basis for this subject matter in the claims. 
Claim 3 sets forth “the ring radially inner” but it is not clear what such relies on for antecedent basis; namely the first or second radially inner rotating rings.
Claim 3 sets forth “the shoulder” and “the annular shoulder” subsequent the recitation of “axial shoulder” in claim 1. Accordingly, it is not clear whether all of these recitations of a shoulder are the same or separate and apart therefrom. 
Claim Interpretation
Examiner notes that the subject matter of “Hertzian portion” is satisfied merely by two adjacent contact surfaces. Examiner recommends claiming structural characteristics to obtain a more narrow interpretation of this subject matter or provide evidence rebutting Examiner’s broad interpretation 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009156450 (cited by application) to Toyo Bearing Co LTD (“Toyo”) (cited by Applicant).

Regarding claim 1, Toyo shows all of the claimed subject matter at least in Fig. 1. Specifically, Toyo discloses an axial shoulder (within the dashed circle portion), a rolled edge (proximate 9ba), second radially inner rotating ring 10, and first rotating ring 9. The Hertzian portion is merely the axially end of 10 proximate the rolled edge while the accumulating portion is that portion distal from the Hertzian portion in as much as shown by Applicant by reference characters 41 and 42 respectively. Examiner also notes that the subject matter of “cold deformation” in line 8 and the end of the claim beginning with “for accumulating elastic energy” sets forth process limitations that do not receive patentable weight. See MPEP 2113. 
Regarding claim 2, Toyo discloses the bearing of claim 1 and a throat portion the protruding bump axially retaining the right bearing which has a radial thickness greater than the accumulating portion. 
Regarding claim 3, Toyo discloses the bearing of claim 1 and the subject matter of claim 3 namely a fillet 17 and an annular groove (receiving groove of 5 on the right as viewed in Fig. 1).

Response to Arguments
Applicant's remarks filed 12/9/20 have been fully considered but they are not persuasive to the extent of withdrawing previous rejections under 35 USC 102 or 112. Examiner accepts the amendments to the drawings and specification which prompts the withdrawal of objections thereto. Examiner does not observe amendments to the claims in the filing of 12/9/20. Further, Examiner does not observe any arguments related to the previous prior art rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617